Case: 5:19-cr-00010-JMH-MAS Doc #: 86 Filed: 03/28/19 Page: 1 of 2 - Page ID#: 285



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,             )
                                      )
      Plaintiff,                      )
                                      )           Criminal Case No.
v.                                    )          19-CR-10-JMH-MAS-2
                                      )
AUSTIN EDWARD NEDVED                  )
                                      )                  ORDER
      Defendant.                      )

                                       ***

       On the Court’s own motion,

       The Court conducted the Initial Appearance and Arraignment

 for the defendant, Austin Edward Nedved, on February 19, 2019.

 This case was previously declared complex pursuant to 18 U.S.C.§

 3161(h)(7)(B)(ii).      The Court scheduled this matter for Jury

 Trial on August 7, 2019 with the other co-defendant before the

 Court.

       THEREFORE, IT IS ORDERED that the Court FINDS the period of

 delay in scheduling this trial outweighs the best interests of

 the public and the defendant in a speedy trial, pursuant to 18

 U.S.C.§ 3161(h)(7)(A), due to the nature of the prosecution, and

 voluminous discovery. The Jury Trial in this case is set outside

 of the seventy (70) days and the time is excluded from April 30,

 2019, (70 days from the Initial Appearance), until August 7,

 2019, the trial date.       Further, the Court FINDS that all



                                          1
Case: 5:19-cr-00010-JMH-MAS Doc #: 86 Filed: 03/28/19 Page: 2 of 2 - Page ID#: 286



 defendants are joined for trial and no motions to sever have

 been filed or granted.

       This the 28th day of March, 2019.




                                        2
